Exhibit 10.1

 

Execution Version

 

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT FACILITY

 

THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT
FACILITY (this “Agreement”) is dated as of November 16, 2012, among
TRANSMONTAIGNE OPERATING COMPANY L.P. (the “Borrower”), each of the Lenders (as
defined below) party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for the Lenders (the “Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, certain banks and other lenders party thereto (the
“Lenders”), and the Agent executed and delivered that certain Second Amended and
Restated Senior Secured Credit Facility dated as of March 9, 2011, as amended by
that certain letter agreement dated as of January 5, 2012, and as amended by
that certain Second Amendment to Second Amended and Restated Senior Secured
Credit Facility dated as of March 20, 2012 (as further amended, restated,
modified, or supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, pursuant to Section 2.2(c)(ii) of the Credit Agreement, the Borrower
has requested that (a) those existing Lenders listed on Exhibit A attached
hereto (the “Specified Existing Lenders”) increase their respective Revolving
Credit Commitments by the amounts set forth on Exhibit A and (b) those new
Lenders listed on Exhibit A attached hereto (the “Specified New Lenders”; and,
together with the Specified Existing Lenders, collectively, the “Increasing
Lenders”) provide new Revolving Credit Commitments in the amounts set forth on
Exhibit A with respect to such Specified New Lenders and, subject to the terms
and conditions hereof, the Agent and such Increasing Lenders have agreed to such
increased Revolving Credit Commitments or new Revolving Credit Commitments, as
the case may be;

 

WHEREAS, on the Third Amendment Effective Date (as defined below) the Borrower
intends to make an investment in Battleground Oil Specialty Terminal Company
LLC, a Delaware limited liability company (“Bostco Joint Venture”), in exchange
for a portion of the Class A Units of Bostco Joint Venture (such investment, the
“Initial Bostco Investment”); and

 

WHEREAS, in connection with the foregoing, the Borrower has requested and,
subject to the terms and conditions hereof, the Agent and the Lenders party
hereto have agreed to make certain amendments to the Credit Agreement as more
fully described below.

 

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, each of the parties hereto hereby covenant
and agree as follows:

 

1.                                      Definitions.  Unless otherwise
specifically defined herein, each term used herein which is defined in the
Credit Agreement shall have the meaning assigned to such term in the Credit
Agreement.  Each reference to “hereof,” “hereunder,” “herein,” and “hereby” and
each other similar reference and each reference to “this Agreement” and each
other similar reference contained in the Credit Agreement shall from and after
the Third Amendment Effective Date refer to the Credit Agreement as amended
hereby.  “Third Amendment Effective Date” means

 

--------------------------------------------------------------------------------


 

the date on which each of the conditions precedent set forth in Section 7 below
has been satisfied.

 

2.                                      Revolving Credit Commitment Increase. 
Subject to the satisfaction of the conditions precedent set forth in Section 7
below, (a) each Specified Existing Lender hereby agrees that its Revolving
Credit Commitment shall be increased by the amount specified on Exhibit A
attached hereto with respect to such Specified Existing Lender and (b) each
Specified New Lender hereby agrees provide a new Revolving Credit Commitment in
the amount specified on Exhibit A attached hereto with respect to such Specified
New Lender.

 

3.                                      Specified New Lenders.  Each Specified
New Lender as of the date hereof and on the Third Amendment Effective Date
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to become a
Lender, and (iii) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 7.1
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement and on
the basis of which it has made such analysis and decision independently and
without reliance on the Agent or any other Lender, and (b) agrees that (i) it
will, independently and without reliance on the Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) from and after the Third Amendment
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of its Revolving Credit Commitment (which,
as of the Third Amendment Effective Date is set forth on Exhibit A) shall have
the obligations of a Lender thereunder.

 

4.                                      Reallocation.  Concurrently with the
Third Amendment Effective Date, to the extent necessary in order for each
Lender’s Revolving Loans to be in accordance with its ratable share of the
Revolving Credit Committed Amount, each Lender shall sell to or purchase from,
as applicable, each other Lender an amount necessary to place the aggregate
outstanding amount of such Lender’s Revolving Loans in proportion to its ratable
share of the Revolving Credit Committed Amount in light of the increase and
reallocation of the Revolving Credit Commitments hereunder.   Each of the
Lenders hereby waives any indemnification payments required pursuant to
Section 4.10 of the Credit Agreement that arise solely as a result of the
reallocations contemplated by this Section 4 on the Third Amendment Effective
Date.

 

5.                                      Amendments to Credit Agreement.  Subject
to the satisfaction of the conditions precedent set forth in Section 7 below:

 

(a)                                 Amendments to Section 1.1.

 

(i)                                     The definition of “Bostco Joint Venture”
is amended and restated so that it reads, in its entirety, as follows:

 

2

--------------------------------------------------------------------------------


 

“Bostco Joint Venture” means Battleground Oil Specialty Terminal Company LLC, a
Delaware limited liability company, so long as such entity remains a Joint
Venture.

 

(ii)                                  The definition of “Permitted JV
Investment” is amended (A) by amending and restating clause (ix) so that it
reads, in its entirety, as follows:

 

(ix)                              such Investment and all previous Permitted JV
Investments (including any Permitted JV Investments in Bostco Joint Venture that
are not Specified Bostco JV Investments (as defined below)) consummated after
the Closing Date shall not exceed $75,000,000 in the aggregate.

 

and (B) by inserting at the end thereof the following:

 

Anything in the foregoing to the contrary notwithstanding, (a) the conditions
precedent set forth in clauses (iv), (v), (vi) and (vii) of this definition
shall not be conditions precedent to the making of the first $225,000,000 of
Investments in Bostco Joint Venture on or after the Third Amendment Effective
Date (such Investments, the “Specified Bostco JV Investments”) and (b) such
Specified Bostco JV Investments shall not be considered in the calculations set
forth in clause (ix) of this definition in connection with any Investment.

 

(iii)                               The following definition shall be inserted
in Section 1.1 of the Credit Agreement in appropriate alphabetical order:

 

“Third Amendment Effective Date” means the date on which each of the conditions
precedent set forth in Section 7 of that certain Third Amendment to Amended and
Restated Senior Secured Credit Facility dated as of November 16, 2012, by and
among the Borrower, each of the Lenders party thereto, and the Agent, has been
satisfied.

 

(b)                                 Schedule 1.1A of the Credit Agreement is
hereby replaced in its entirety with Schedule 1.1A attached hereto as Exhibit B.

 

6.                                      Amendment to Pledge Agreement.  Subject
to the satisfaction of the conditions precedent set forth in Section 7 below,
Schedule 2(a) of the Pledge Agreement is hereby replaced in its entirety with
Schedule 2(a) attached hereto as Exhibit C.   The Borrower hereby represents and
warrants that, as of the Third Amendment Effective Date and after giving effect
to the Initial Bostco Investment, Schedule 2(a) attached hereto as Exhibit C
accurately describes all Capital Stock owned by the Credit Parties that are
required to be pledged to the Agent, for the benefit of the Lenders, pursuant to
the Pledge Agreement.

 

7.                                      Conditions Precedent. This Agreement
shall become effective only upon satisfaction of each of the following
conditions precedent:

 

(a)                                 The Agent shall have received each of the
following, each in form and substance reasonably satisfactory to the Agent:

 

(i)                                     counterparts of this Agreement duly
executed by the Borrower, the Required Lenders (as determined immediately prior
to time that each of

 

3

--------------------------------------------------------------------------------


 

                                                the other conditions precedent
in this Section 7 have been satisfied), the Increasing Lenders, and the Agent;

 

(ii)                                  counterparts of the Consent,
Reaffirmation, and Agreement of the Guarantors attached hereto duly executed by
each of the Guarantors;

 

(iii)                               duly executed Revolving Notes, to the extent
requested by any Increasing Lender;

 

(iv)                              a duly executed loan certificate for the
Borrower and each of the Guarantors, dated as of the Third Amendment Effective
Date, including a certificate of incumbency with respect to two or more
authorized signatories of such Person, together with the following items: (A) a
true, correct and complete copy of the Certificate (or Articles) of
Incorporation, bylaws (or operating agreement), or other organizational or
governing documents of such Person as in effect on the Third Amendment Effective
Date, (B) a good standing certificate for such Person issued by the jurisdiction
of incorporation or organization of such Person with a date not earlier than 30
days prior to the Third Amendment Effective Date, and (C) a true, complete and
correct copy of the corporate resolutions of such Person authorizing such Person
to execute, deliver and perform this Agreement; and

 

(v)                                 legal opinions of counsel to the Credit
Parties addressed to each Lender and the Agent and dated as of the Third
Amendment Effective Date in form and substance reasonably satisfactory to the
Agent.

 

(b)                                 the Borrower shall have paid to the Agent
all fees and expenses due and payable under the Credit Agreement and in
connection with this Agreement, including, without limitation the fees set forth
in that certain Fee Letter dated as of October 22, 2012, by and between
Borrower, Wells Fargo Bank, National Association and Wells Fargo Securities,
LLC.

 

(c)                                  the Initial Bostco Investment shall be on
terms reasonably satisfactory to the Agent and made substantially concurrently
with the effectiveness of this Agreement and in accordance with the definition
of “Permitted JV Investments” (after giving effect to the amendments in
Section 5 of this Agreement), provided that, such terms shall not be
satisfactory to the Agent if (i) the amount of the Initial Bostco Investment
exceeds $122,000,000 or (ii) the Borrower receives less than 40% of the Class A
Units of the Bostco Joint Venture in exchange for such Initial Bostco
Investment, and, unless waived by the Agent, the Agent shall have received at
least two (2) Business Days’ notice prior to such Initial Bostco Investment;

 

(d)                                 the Agent shall have obtained a perfected,
first priority security interest in all Capital Stock of Bostco Joint Venture
owned by any Credit Party after giving effect to the Initial Bostco Investment,
and the documents governing such Capital Stock shall be in form and substance
reasonably satisfactory to the Agent;

 

4

--------------------------------------------------------------------------------


 

(e)                                  the conditions to borrowing set forth in
Section 5.2 of the Credit Agreement shall be satisfied on the Third Amendment
Effective Date;

 

(f)                                   delivery of such documents, certificates,
and information as the Agent shall have reasonably requested; and

 

(g)                                  all of the foregoing conditions precedent
must be satisfied on or prior to January 20, 2013.

 

8.                                      Effect of Agreement.  Except as set
forth expressly hereinabove, all terms of the Credit Agreement and the other
Credit Documents shall be and remain in full force and effect, and shall
constitute the legal, valid, binding, and enforceable obligations of the
Borrower and the other Credit Parties party thereto.

 

9.                                      No Novation or Mutual Departure.  The
Borrower expressly acknowledges and agrees that (i) there has not been, and this
Agreement does not constitute or establish, a novation with respect to the
Credit Agreement or any of the Credit Documents, or a mutual departure from the
strict terms, provisions, and conditions thereof other than with respect to the
amendments in Section 3 above, and (ii) nothing in this Agreement shall affect
or limit the Agent’s or any Lender’s right to demand payment of liabilities
owing from the Borrower or any other Credit Party to the Agent and the Lenders
under, or to demand strict performance of the terms, provisions and conditions
of, the Credit Agreement and the other Credit Documents, to exercise any and all
rights, powers and remedies under the Credit Agreement or the other Credit
Documents or at law or in equity, or to do any and all of the foregoing,
immediately at any time after the occurrence of a Default or an Event of Default
under the Credit Agreement or the other Credit Documents.

 

10.                               Ratification and Restatement.  The Borrower
hereby (i) restates, ratifies, and reaffirms each and every term, covenant, and
condition set forth in the Credit Agreement and the other Credit Documents to
which it is a party, as of the date hereof and the Third Amendment Effective
Date, in each case, after giving effect hereto and (ii) restates and renews each
and every representation and warranty heretofore made by it in the Credit
Agreement and the other Credit Documents as fully as if made on the date hereof
and the Third Amendment Effective Date and with specific reference to this
Agreement and any other Credit Documents executed or delivered in connection
herewith (except with respect to representations and warranties made as of an
expressed date, in which case such representations and warranties shall be true
and correct as of such date).

 

11.                               No Default.  To induce the Agent and the
Lenders to enter into this Agreement and to continue to make advances pursuant
to the Credit Agreement (subject to the terms and conditions hereof), the
Borrower hereby acknowledges and agrees that, as of the date hereof and the
Third Amendment Effective Date, and, in each case, after giving effect to the
terms hereof, there exists (i) no Default or Event of Default and (ii) no right
of offset, defense, counterclaim, claim, or objection in favor of the Borrower
arising out of or with respect to any of the Loans or other obligations of the
Borrower owed to the Lenders under the Credit Agreement or any Credit Document.

 

5

--------------------------------------------------------------------------------


 

12.                               Release.  In consideration of the amendments
contained herein, the Borrower hereby waives and releases each of the Lenders,
the Agent and the Issuing Bank from any and all claims and defenses, known or
unknown as of the date hereof and as of the Third Amendment Effective Date, with
respect to the Credit Agreement and the other Credit Documents and the
transactions contemplated thereby.

 

13.                               Counterparts.  This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts and transmitted by facsimile to the other parties, each of which
when so executed and delivered by facsimile shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same instrument.  This Agreement may be executed by each party on separate
copies, which copies, when combined so as to include the signatures of all
parties, shall constitute a single counterpart of this Agreement.

 

14.                               Fax or Other Transmission.  Delivery by one or
more parties hereto of an executed counterpart of this Agreement via facsimile,
telecopy, or other electronic method of transmission pursuant to which the
signature of such party can be seen (including, without limitation, Adobe
Corporation’s Portable Document Format) shall have the same force and effect as
the delivery of an original executed counterpart of this Agreement.  Any party
delivering an executed counterpart of this Agreement by facsimile or other
electronic method of transmission shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Agreement.

 

15.                               Section References.  Section titles and
references used in this Agreement shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreements among the
parties hereto evidenced hereby.

 

16.                               Recitals Incorporated Herein.  The preamble
and the recitals to this Agreement are hereby incorporated herein by this
reference

 

17.                               Further Assurances.  The Borrower agrees to
take such further actions as the Agent shall reasonably request in connection
herewith to evidence the agreements herein contained.

 

18.                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

19.                               Governing Law.  This Agreement shall be
governed by and construed and interpreted in accordance with the laws of the
State of New York.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by its duly authorized officer as of the day and year first above
written.

 

 

BORROWER:

 

 

 

TRANSMONTAIGNE OPERATING COMPANY L.P.

 

 

 

 

By:

TransMontaigne Operating GP L.L.C., its sole general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Frederick W. Boutin

 

 

Name:

Frederick W. Boutin

 

 

Title:

Executive Vice President

 

[TMP -  Third Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

AGENT AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent and as a Lender

 

 

 

 

 

By:

/s/ Andrew Ostrov

 

Name:

Andrew Ostrov

 

Title:

Director

 

[TMP -  Third Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,
as a Lender

 

 

 

By:

/s/ Michael T. Letsch

 

Name:

Michael T. Letsch

 

Title:

Vice President

 

[TMP -  Third Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,
as a Lender

 

 

 

By:

/s/ Daniel K. Hansen

 

Name:

Daniel K. Hansen

 

Title:

Vice President

 

[TMP -  Third Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Huylee Dallas

 

Name:

Huylee Dallas

 

Title:

Vice President

 

[TMP -  Third Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

AMEGY BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Kevin Donaldson

 

Name:

Kevin Donaldson

 

Title:

Senior Vice President

 

[TMP -  Third Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

By:

/s/ James Neblett

 

Name:

James Neblett

 

Title:

Vice President

 

[TMP -  Third Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

By:

/s/ Kayta Evseev

 

Name:

Kayta Evseev

 

Title:

Assistant Vice President

 

[TMP -  Third Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Thomas Benavides

 

Name:

Thomas Benavides

 

Title:

Senior Vice President

 

[TMP -  Third Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as a Lender

 

 

 

 

By:

/s/ William Jones

 

Name:

William Jones

 

Title:

Vice President

 

[TMP -  Third Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

CADENCE BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ William W. Brown

 

Name:

William W. Brown

 

Title:

Senior Vice President

 

[TMP -  Third Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

SOVEREIGN BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Connelly

 

Name:

Mark Connelly

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Aidan Lanigan

 

Name:

Aidan Lanigan

 

Title:

Senior Vice President

 

[TMP -  Third Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

ONEWEST BANK, FSB,

 

as a Lender

 

 

 

 

 

By:

/s/ Sean M. Murphy

 

Name:

Sean M. Murphy

 

Title:

Executive Vice President

 

[TMP -  Third Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION OF GUARANTORS

 

                Each of the undersigned (i) acknowledges receipt of the
foregoing Third Amendment to Second Amended and Restated Senior Secured Credit
Facility (the “Agreement”), (ii) consents to the execution and delivery of the
Agreement by the parties thereto, and (iii) reaffirms all of its obligations and
covenants under that certain Amended and Restated Full Recourse Guaranty
Agreement dated as of March 9, 2011 (as amended, restated, supplemented, or
otherwise modified from time to time), or that certain Second Amended and
Restated Limited Recourse Guaranty Agreement dated as of March 9, 2011 (as
amended, restated, supplemented, or otherwise modified from time to time), as
applicable, executed by it, or later joined by it, and agrees that none of such
obligations and covenants shall be limited by the execution and delivery of the
Agreement.  This Consent and Reaffirmation may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument.

 

November 16, 2012:

 

 

FULL RECOURSE GUARANTORS:

 

 

 

TRANSMONTAIGNE TERMINALS, L.L.C., a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Frederick W. Boutin

 

Name:

Frederick W. Boutin

 

Title:

Executive Vice President

 

 

 

 

 

RAZORBACK L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Frederick W. Boutin

 

Name:

Frederick W. Boutin

 

Title:

Executive Vice President

 

 

 

 

 

TPSI TERMINALS L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Frederick W. Boutin

 

Name:

Frederick W. Boutin

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

TMOC CORP., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Frederick W. Boutin

 

Name:

Frederick W. Boutin

 

Title:

Executive Vice President

 

 

 

 

 

TLP MEX L.L.C.,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Frederick W. Boutin

 

Name:

Frederick W. Boutin

 

Title:

Executive Vice President

 

 

 

 

 

TPME L.L.C.,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Frederick W. Boutin

 

Name:

Frederick W. Boutin

 

Title:

Executive Vice President

 

 

 

 

 

TLP FINANCE CORP.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Frederick W. Boutin

 

Name:

Frederick W. Boutin

 

Title:

Executive Vice President

 

 

 

 

 

TLP OPERATING FINANCE CORP.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Frederick W. Boutin

 

Name:

Frederick W. Boutin

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

LIMITED RECOURSE GUARANTOR:

 

 

 

TRANSMONTAIGNE PARTNERS L.P.,

 

 

 

By:

TransMontaigne GP L.L.C.,

 

 

its sole general partner

 

 

 

 

By:

/s/ Frederick W. Boutin

 

 

Name:

Frederick W. Boutin

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------